Ziegler Capital Management Investment Trust Exhibit 12(b) to Form N-CSR I, Scott A. Roberts, hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 7, 2013 /s/ Scott A. Roberts Scott A. Roberts President I, Margaret M. Baer, hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 7, 2013 /s/ Margaret M. Baer Margaret M. Baer Secretary and Treasurer
